DETAILED ACTION

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  For example, on Page 1, line 14, “composed of application layer, release film adhered with application layer” should read “composed of an application layer, a release film adhered to the application layer”.  Additionally, when using abbreviations, the abbreviation should be defined before using it, such as on Page 7, lines 13, “TPU or PVC” should read “thermoplastic polyurethane (TPU) or polyvinyl chloride (PVC)”.  Furthermore, Applicant is advised to review spacing in the application as there are many instances where words and numbers run together and should be separated; for example, on Page 9, line 1, “connection interval41” should read “connection interval 41”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Applicant is advised to review the cited prior art, particularly the grammar and formatting of the claims and specification, to aid in revision the instant claims and specification.
In claims 7 and 8, Applicant uses the term “convex lug”; however, “convex lug” is not a conventionally used term in the art.  It appears that Applicant means “tab” or “pull tab” and the term has been interpreted in the claims as such.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations in claim 2 are already claimed in claim 1, from which claim 2 depends.  Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire (U.S. Pat. Pub. 2012/0087072).
Regarding claims 1, 2, and 6, McGuire teaches a flexible screen protective film (protective film, Abstract) comprising: a flexible application layer (polymer layer/protective film, Paragraph [0012]) having a first and second surface (30, Figs. 3-7); a release film (20, Figs. 3-7, Paragraph [0054]) which is adhered to the second surface of the flexible application layer Figs. 3-7); a surface protective film (40, protective liner, Figs. 3-7, Paragraph [0054]) which is adhered to a first gluing area on the first surface of the flexible application layer (Figs. 3-7; protective liner may substantially the same lateral dimensions as the polymer layer but may be smaller, Paragraphs [0012]-[0015]); and a positioning sticker (50, application liner, Figs. 3-7, Paragraphs [0054]-[0055]) which is adhered to a second gluing area on the first surface of the flexible application layer (when the dimensions of protective liner is smaller than the dimensions of the polymer layer, the application liner would be adhered in the area not covered by the protective liner), one end of the positioning sticker  is connected with the surface protective film, and the other end protrudes from the outer edge of the flexible application layer as a free end (Paragraphs [0012]-[0015]).
Regarding claim 3, McGuire teaches wherein the lower end face of one end of the poisoning sticker is connected with the upper end face of the surface protective film (Figs. 3-7, Paragraph [0015]).
Regarding claim 4, McGuire teaches wherein the free end of the positioning sticker is provided with a connection interval for detachable connection with the positioner or the equipment surface (Figs. 13-16, Paragraph [0086]), the connecting interval comprises a double-sided adhesive structure (Paragraph [0064], the application liner includes an adhesive surface, therefore, the adhesive could be considered a double-sided adhesive structure, i.e. adhesive on one side to the application liner and adhesive on the other side away from the application liner).
Regarding claim 5, McGuire teaches wherein the adhesive force between the release film and the flexible application layer (polymer layer) is less than that between the positioning sticker (application liner) and the flexible application layer (polymer layer) (Paragraph [0018]).
portions of the release liner that extend laterally beyond the edges of the polymer layer can be considered a tab, Fig. 7, Paragraph [0072]).
Regarding claim 8, McGuire teaches wherein the protective film is fixedly connected with a second tab (convex lug) protruding from the outer edge of the flexible application layer (polymer layer) (Paragraphs [0019] and [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
September 30, 2021